Citation Nr: 9931262	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.  He died in October 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 1996 rating decision from the Regional 
Office (RO) in Des Moines, Iowa, which denied service 
connection for the veteran's cause of death.  In November 
1998, the Board remanded this claim to the RO for additional 
development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The cause of death as stated on the veteran's death 
certificate was Stage IV diffuse, immunoblastic large cell 
lymphoma, T-cell type, with pneumonia, complicated by 
long-standing COPD (chronic obstructive pulmonary disease) 
with restrictive component.

3. At the time of his death, the veteran was service 
connected for chronic rheumatoid arthritis of the spine, 
knees and ankle, evaluated as 60 percent disabling.

4. The medical evidence does not show that the underlying 
cause of death from large cell lymphoma was linked to his 
period of active service.

5. Further, there is no competent medical evidence that the 
veteran's service connected disability caused or 
contributed substantially or materially to the veteran's 
death.


CONCLUSION OF LAW

The veteran's death was not caused by a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty, or manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  
In a claim for Dependency and Indemnity Compensation (DIC) 
benefits, such as the instant matter, service connection for 
the cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service caused, hastened, or 
contributed substantially or materially toward death.  
38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  
A service-connected disability is the principal cause of 
death if it singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability is a contributory cause of death 
if it contributed substantially or materially, combined with 
other causes, and aided or lent assistance toward death.  
38 C.F.R. § 3.312(c).

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the appellant has presented a claim which is 
plausible when her contentions and the evidence of record are 
viewed in the light most favorable to that claim.  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed.

The cause of death stated on the veteran's October 1995 death 
certificate is Stage IV diffuse, immunoblastic large cell 
lymphoma, T-cell type, with pneumonia, complicated by long-
standing COPD (chronic obstructive pulmonary disease) with 
restrictive component, first identified in November 1993.  At 
the time of his death, service connection was in effect for 
chronic rheumatoid arthritis of the spine, knees and ankle, 
evaluated as 60 percent disabling.  

In a cause of death case, the determinative issue is whether 
the cause of the veteran's death can be linked to his period 
of active service.  The appellant has contended that the 
veteran's service-connected disability adversely affected the 
veteran's lungs, breathing, and heart function, thereby 
contributing to or hastening his death.  However, because the 
appellant is a layperson, her contentions alone do not 
constitute competent medical evidence of the existence of a 
nexus between the appellant's death and his service-connected 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Because this issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  The cumulative medical 
evidence relating to whether the veteran's cause of death is 
linked to his service are the opinions of J. Hoth, M.D., D. 
Miller, D.C., B. Ajaikumar, M.D. and D. McBride, M.D.  

In a letter dated in April 1996, Dr. Hoth stated that the 
veteran's rheumatoid arthritis required him to take aspirin 
and other nonsteroidal drugs for most of his adult life, and 
that his COPD (non service-connected chronic obstructive 
pulmonary disease) necessitated the modification of the 
veteran's aggressive chemotherapy for lymphoma.  The Board 
finds this opinion to be of little probative value as it does 
not specifically address the question of whether the changes 
in chemotherapy necessitated by medication prescribed for the 
veteran's service-connected disability caused, hastened, or 
contributed substantially or materially toward the veteran's 
death.  

In a letter dated in April 1996, Dr. Miller indicated that 
the veteran's service-connected rheumatoid arthritis broke 
down his body as a whole, contributing to a weakening of his 
overall health and reducing his quality of life.  However, 
this letter does not specifically address the question of 
whether the veteran's service-connected disability caused, 
hastened, or contributed substantially or materially toward 
the veteran's death.  Hence, the Board finds that it is of 
little probative value.

In another letter, dated in May 1996, Dr. Ajaikumar who 
treated the veteran for high grade lymphoma stated that the 
veteran's chemotherapy was severely compromised because of 
his preexisting medical conditions, including his long-
standing COPD and, to some extent, his rheumatoid arthritis.  
As with the other opinions, Dr. Ajaikumar's does not address 
the question of whether veteran's service-connected 
disability caused, hastened, or contributed substantially or 
materially toward the veteran's death.  

In a November 1998 remand, the Board sought an expert medical 
opinion to evaluate whether it was at least as likely as not 
that the veteran's service-connected rheumatoid arthritis 
hastened or materially contributed to his death.  After a 
review of the record, including medical records obtained from 
Drs. Hoth, Miller and Ajaikumar, Dr. McBride of the Des 
Moines VAMC, opined that there is nothing to suggest that the 
veteran's rheumatoid arthritis played any role whatsoever in 
either causing his lymphoma or in interfering with the 
treatment given.  Dr. McBride stated unequivocally that there 
was nothing in the record to point to the veteran's 
rheumatoid disease as being a factor in his demise, premature 
or otherwise.

Dr. McBride, a specialist who has practiced internal medicine 
for 50 years, is a regular contributor to the Iowa Methodist 
Medical Center Tumor Board.  The Board finds his well-
researched and unequivocal opinion is persuasive and of 
greater probative value than the other opinions offered.  For 
these reasons, the claim for service connection for the cause 
of the veteran's death is denied. 

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  
However, the Board concludes that there is not an approximate 
balance of positive and negative evidence, as the negative 
outweighs the positive in this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

